Case: 22-10175     Document: 00516400985         Page: 1     Date Filed: 07/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 20, 2022
                                  No. 22-10175
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Surprise Emmanuel Carter,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-248-1


   Before Smith, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Surprise Emmanuel Carter appeals his conviction and sentence for
   possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). He
   argues that § 922(g) is an unconstitutional exercise of power under the
   Commerce Clause. He also argues that the factual basis was insufficient to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10175       Document: 00516400985           Page: 2   Date Filed: 07/20/2022




                                      No. 22-10175


   support his conviction because it did not include, as the mens rea element for
   the offense, that he knew that his possession of the firearm was in or affecting
   interstate commerce. Carter acknowledges these arguments to be foreclosed
   but explains that he seeks to preserve them for further review.            The
   Government has filed an unopposed motion for summary affirmance or, in
   the alternative, an extension of time to file its brief.
          As Carter concedes, his arguments are foreclosed. See United States
   v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013); United States v. Hicks, 958
   F.3d 399, 402 n.1 (5th Cir. 2020). The Government is correct that summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                            2